EHRLICH, Justice,
dissenting.
I would decline to accept the conditional guilty plea. I appreciate the fact that the plea was the result of negotiations with the bar. Nonetheless, the offense with which respondent is charged involves the preparation and use of a forged use and occupancy permit in connection with a real estate closing. If the respondent be guilty of the offense with which he is charged, he should be disbarred. The offense is too serious to be dealt with on the basis of the negotiated plea. I therefore dissent.